Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into February 9, 2009, by
and between Crocs, Inc., a Delaware corporation (the “Company”), and John
McCarvel (the “Executive”).

 

BACKGROUND

 

A.            The Company is in the business of designing, manufacturing,
marketing, distributing, and selling unique and innovative footwear for men,
women and children.

 

B.            The Executive is currently employed by the Company as its
Executive Vice President and Chief Operating Officer.

 

C.            The Company desires to enter into this Agreement with Executive in
order to retain the services of Executive and Executive desires to be employed
with the Company, on the terms and conditions set forth in this Agreement.

 

D.            In Executive’s position, Executive will have access to
confidential, proprietary and trade secret information of the Company.  It is
desirable and in the best interests of the Company and its stockholders to
protect confidential, proprietary and trade secret information of the Company,
to prevent unfair competition by former executives of the Company following
separation of their employment with the Company and to secure cooperation from
former executives with respect to matters related to their employment with the
Company.

 

AGREEMENT

 

In consideration of the foregoing premises and the respective agreements of the
Company and Executive set forth below, the Company and Executive, intending to
be legally bound, agree as follows:

 


1.             EMPLOYMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE
COMPANY SHALL EMPLOY EXECUTIVE AND EXECUTIVE AGREES TO BE SO EMPLOYED IN THE
CAPACITY OF EXECUTIVE VICE PRESIDENT AND CHIEF OPERATING OFFICER OF THE
COMPANY.  THE TERM OF THIS AGREEMENT SHALL BE TWO YEARS FROM THE DATE HEREOF
(THE “TERM”).


 


2.             DUTIES.  EXECUTIVE SHALL DILIGENTLY AND CONSCIENTIOUSLY DEVOTE
EXECUTIVE’S FULL TIME AND ATTENTION TO THE DISCHARGE OF RESPONSIBILITIES OF A
EXECUTIVE VICE PRESIDENT AND CHIEF OPERATING OFFICER AND SUCH OTHER POSITIONS
AND DUTIES AS ASSIGNED FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER AND/OR
THE BOARD OF DIRECTORS (TOGETHER WITH ANY AUTHORIZED COMMITTEE OF THE BOARD, THE
“BOARD”).  IN SUCH CAPACITY, EXECUTIVE SHALL AT ALL TIMES DISCHARGE SAID DUTIES
AND RESPONSIBILITIES IN CONSULTATION WITH AND UNDER THE SUPERVISION OF THE CHIEF
EXECUTIVE OFFICER AND THE BOARD, OR ANOTHER EXECUTIVE AS DIRECTED BY THE BOARD. 
EXECUTIVE WILL FOLLOW AND COMPLY WITH APPLICABLE POLICIES AND PROCEDURES ADOPTED
BY THE COMPANY FROM TIME TO TIME, INCLUDING WITHOUT LIMITATION POLICIES RELATING
TO BUSINESS ETHICS, CODE OF CONDUCT, CONFLICT OF INTEREST, NON-DISCRIMINATION,
CONFIDENTIALITY AND PROTECTION OF TRADE SECRETS, AND INSIDER TRADING.  EXECUTIVE
WILL NOT ENGAGE IN OTHER EMPLOYMENT OR OTHER MATERIAL BUSINESS ACTIVITY, EXCEPT
AS APPROVED IN

 

1

--------------------------------------------------------------------------------



 


WRITING BY THE BOARD.  EXECUTIVE HEREBY REPRESENTS AND CONFIRMS THAT NEITHER
(I) EXECUTIVE’S ENTERING INTO THIS AGREEMENT NOR (II) EXECUTIVE’S PERFORMANCE OF
EXECUTIVE’S DUTIES AND OBLIGATIONS HEREUNDER WILL VIOLATE OR CONFLICT WITH ANY
OTHER AGREEMENT (ORAL OR WRITTEN) TO WHICH EXECUTIVE IS A PARTY OR BY WHICH
EXECUTIVE IS BOUND.


 


3.             COMPENSATION.  DURING EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE WILL BE PROVIDED WITH THE FOLLOWING COMPENSATION AND
BENEFITS:


 


(A)           BASE SALARY.  THE COMPANY WILL PAY TO EXECUTIVE FOR SERVICES
PROVIDED HEREUNDER A BASE SALARY AT AN ANNUALIZED RATE OF $600,000, WHICH BASE
SALARY WILL BE PAID ON A BI-WEEKLY BASIS IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL POLICIES AND PROCEDURES.  THE BOARD WILL REVIEW EXECUTIVE’S PERFORMANCE
ON AN ANNUAL BASIS AND DETERMINE ANY ADJUSTMENTS TO EXECUTIVE’S BASE SALARY IN
ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE BOARD MAY NOT REDUCE
EXECUTIVE’S BASE SALARY WITHOUT EXECUTIVE’S CONSENT DURING THE TERM OF THIS
AGREEMENT.


 


(B)           INCENTIVE COMPENSATION. EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE
IN THE COMPANY’S 2008 CASH INCENTIVE PLAN BONUS PLAN (THE “BONUS PLAN”), IN
ACCORDANCE WITH ITS TERMS, AS MAY BE AMENDED AND IN EFFECT FROM TIME TO TIME. 
EXECUTIVE’S TARGET INCENTIVE COMPENSATION UNDER THE BONUS PLAN SHALL BE AN
AMOUNT UP TO EIGHTY PERCENT (80%) OF EXECUTIVE’S BASE SALARY, SUBJECT TO THE
TERMS AND CONDITIONS OF THE BONUS PLAN.


 

(c)           Deferred Compensation and Equity Plan.  Executive will be eligible
to participate in the Company’s 2007 Senior Executive Deferred Compensation Plan
and 2007 Equity Incentive Plan, in accordance with their respective terms, as
they may be amended and in effect from time to time.

 

(d)           Employee Benefits.  Executive will be entitled to participate in
all employee benefit plans and programs generally available to executive
employees of the Company, to the extent that Executive meets the eligibility
requirements for each individual plan or program.  Executive’s participation in
any plan or program will be subject to the provisions, rules, and regulations
of, or applicable to, the plan or program.  The Company provides no assurance as
to the adoption or continuation of any particular employee benefit plan or
program.

 


(E)           BUSINESS EXPENSES.  THE COMPANY WILL REIMBURSE EXECUTIVE FOR ALL
REASONABLE AND NECESSARY OUT-OF-POCKET BUSINESS, TRAVEL, AND ENTERTAINMENT
EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF EXECUTIVE’S DUTIES AND
RESPONSIBILITIES TO THE COMPANY DURING EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT.  SUCH REIMBURSEMENT SHALL BE SUBJECT TO THE COMPANY’S NORMAL POLICIES
AND PROCEDURES FOR EXPENSE VERIFICATION, DOCUMENTATION, AND REIMBURSEMENT;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL SUBMIT VERIFICATION OF EXPENSES WITHIN
45 DAYS AFTER THE DATE THE EXPENSE WAS INCURRED, AND THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR SUCH EXPENSES ELIGIBLE FOR REIMBURSEMENT WITHIN 30 DAYS
THEREAFTER.  THE RIGHT TO REIMBURSEMENT HEREUNDER IS NOT SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANY OTHER BENEFIT, AND THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT IN A CALENDAR YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT IN ANY OTHER CALENDAR YEAR.


 

2

--------------------------------------------------------------------------------


 


4.             CONFIDENTIAL INFORMATION.  EXCEPT AS AUTHORIZED IN WRITING BY THE
BOARD OR AS NECESSARY IN CARRYING OUT EXECUTIVE’S RESPONSIBILITIES FOR THE
COMPANY, EXECUTIVE WILL NOT AT ANY TIME DIVULGE, FURNISH, OR MAKE ACCESSIBLE TO
ANYONE OR USE IN ANY WAY, ANY CONFIDENTIAL, PROPRIETARY, OR SECRET KNOWLEDGE OR
INFORMATION OF THE COMPANY THAT EXECUTIVE HAS ACQUIRED OR WILL ACQUIRE ABOUT THE
COMPANY, WHETHER DEVELOPED BY HIMSELF OR BY OTHERS, CONCERNING (I) ANY TRADE
SECRETS, (II) ANY CONFIDENTIAL, PROPRIETARY, OR SECRET DESIGNS, INVENTIONS,
DISCOVERIES, PROGRAMS, PROCESSES, FORMULAE, PLANS, DEVICES, OR MATERIAL (WHETHER
OR NOT PATENTED OR PATENTABLE) DIRECTLY OR INDIRECTLY USEFUL IN ANY ASPECT OF
THE BUSINESS OF THE COMPANY, (III) ANY CUSTOMER OR SUPPLIER LISTS, (IV) ANY
CONFIDENTIAL, PROPRIETARY, OR SECRET DEVELOPMENT OR RESEARCH WORK, (V) ANY
STRATEGIC OR OTHER BUSINESS, MARKETING, OR SALES PLANS, SYSTEMS OR TECHNIQUES,
(VI) ANY FINANCIAL DATA OR PLANS, OR (VII) ANY OTHER CONFIDENTIAL OR PROPRIETARY
INFORMATION OR SECRET ASPECTS OF THE BUSINESS OF THE COMPANY.  EXECUTIVE
ACKNOWLEDGES THAT THE ABOVE-DESCRIBED KNOWLEDGE AND INFORMATION CONSTITUTE A
UNIQUE AND VALUABLE ASSET OF THE COMPANY AND REPRESENT A SUBSTANTIAL INVESTMENT
OF TIME AND EXPENSE BY THE COMPANY, AND THAT ANY DISCLOSURE OR OTHER USE OF SUCH
KNOWLEDGE OR INFORMATION OTHER THAN FOR THE SOLE BENEFIT OF THE COMPANY WOULD BE
WRONGFUL AND WOULD CAUSE IRREPARABLE HARM TO THE COMPANY.  EXECUTIVE WILL
REFRAIN FROM INTENTIONALLY COMMITTING ANY ACTS THAT WOULD MATERIALLY REDUCE, AND
SHALL TAKE REASONABLE STEPS TO PROTECT, THE VALUE OF SUCH KNOWLEDGE OR
INFORMATION TO THE COMPANY.  THE FOREGOING OBLIGATIONS OF CONFIDENTIALITY SHALL
NOT APPLY TO ANY KNOWLEDGE OR INFORMATION THAT (I) IS NOW OR SUBSEQUENTLY
BECOMES GENERALLY PUBLICLY KNOWN, OTHER THAN AS A DIRECT OR INDIRECT RESULT OF
THE BREACH BY EXECUTIVE OF THIS AGREEMENT, (II) IS INDEPENDENTLY MADE AVAILABLE
TO EXECUTIVE IN GOOD FAITH BY A THIRD PARTY WHO HAS NOT VIOLATED A CONFIDENTIAL
RELATIONSHIP WITH THE COMPANY, OR (III) IS REQUIRED TO BE DISCLOSED BY LAW OR
LEGAL PROCESS.  EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT TO MAINTAIN THE CONFIDENTIALITY OF THE COMPANY’S
CONFIDENTIAL INFORMATION ARE IN ADDITION TO ANY OBLIGATIONS OF EXECUTIVE UNDER
APPLICABLE STATUTORY OR COMMON LAW AND ANY PRIOR AGREEMENTS REGARDING THIS
SUBJECT MATTER BETWEEN EXECUTIVE AND THE COMPANY.


 


5.             VENTURES.  IF, DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
EXECUTIVE PARTICIPATES IN THE PLANNING OR IMPLEMENTING OF ANY PROJECT, PROGRAM,
OR VENTURE INVOLVING THE COMPANY, ALL RIGHTS IN SUCH PROJECT, PROGRAM, OR
VENTURE BELONG TO THE COMPANY.  EXCEPT AS APPROVED IN WRITING BY THE BOARD,
EXECUTIVE WILL NOT BE ENTITLED TO ANY INTEREST IN ANY SUCH PROJECT, PROGRAM, OR
VENTURE OR TO ANY COMMISSION, FINDER’S FEE, OR OTHER COMPENSATION IN CONNECTION
THEREWITH.  EXECUTIVE WILL HAVE NO INTEREST, DIRECT OR INDIRECT, IN ANY CUSTOMER
OR SUPPLIER THAT CONDUCTS BUSINESS WITH THE COMPANY.


 


6.             INTELLECTUAL PROPERTY.


 

(a)           Disclosure and Assignment.  Executive hereby transfers and assigns
to the Company (or its designee) all right, title, and interest of Executive in
and to every idea, concept, invention, and improvement (whether patented,
patentable or not) conceived or reduced to practice by Executive whether solely
or in collaboration with others while Executive is employed by the Company, and
all copyrighted or copyrightable matter created by Executive whether solely or
in collaboration with others while Executive is employed by the Company, in each
case, that relates to the Company’s business (collectively, “Creations”). 
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request,

 

3

--------------------------------------------------------------------------------


 

all information, details, and data pertaining to each Creation.  Every
copyrightable Creation, regardless of whether copyright protection is sought or
preserved by the Company, shall be a “work made for hire” as defined in
17 U.S.C. § 101, and the Company shall own all rights in and to such matter
throughout the world, without the payment of any royalty or other consideration
to Executive or anyone claiming through Executive.

 

(b)           Trademarks.  All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Executive’s employment (whether or not developed
by Executive) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive’s
employment by the Company and relating to its business shall be owned
exclusively by the Company.  Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.

 


7.             NONCOMPETITION AND NONSOLICITATION COVENANTS.


 


(A)           AGREEMENT NOT TO COMPETE.  DURING EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND FROM AND AFTER THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, PROVIDED
EXECUTIVE IS PAID ALL AMOUNTS DUE UNDER SECTION 9 OF THIS AGREEMENT, FOR A
PERIOD EQUAL TO THE REMAINING TERM OF THE AGREEMENT AT THE DATE OF TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, IN
ANY MANNER OR CAPACITY, INCLUDING WITHOUT LIMITATION AS A PROPRIETOR, PRINCIPAL,
AGENT, PARTNER, OFFICER, DIRECTOR, INVESTOR, STOCKHOLDER, EMPLOYEE, MEMBER OF
ANY ASSOCIATION, CONSULTANT, OR OTHERWISE, ENGAGE OR PARTICIPATE IN ANY
COMPETITIVE BUSINESS.  “COMPETITIVE BUSINESS” MEANS ANY PERSON, ENTITY OR
BUSINESS OPERATION (OTHER THAN THE COMPANY) THAT DESIGNS, MANUFACTURES, MARKETS,
DISTRIBUTES OR SELLS FOOTWEAR OR OTHER PRODUCTS THAT ARE THE SAME OR SIMILAR TO
THE FOOTWEAR OR OTHER PRODUCTS DESIGNED, MANUFACTURED, MARKETED, DISTRIBUTED OR
SOLD BY THE COMPANY IN ANY GEOGRAPHIC LOCATION IN WHICH THE COMPANY IS THEN
DOING BUSINESS, OR IS THEN ACTIVELY PREPARING TO DO BUSINESS, OR THAT ENGAGES IN
ANY OTHER BUSINESS THAT IS COMPETITIVE WITH THE THEN-CURRENT BUSINESSES OF THE
COMPANY OR WITH ANY BUSINESS OR MARKET THE COMPANY IS ACTIVELY PREPARING TO
ENTER AS OF THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT.  OWNERSHIP BY
EXECUTIVE, AS A PASSIVE INVESTMENT, OF LESS THAN ONE PERCENT (1%) OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF ANY CORPORATION LISTED ON A NATIONAL
SECURITIES EXCHANGE OR PUBLICLY TRADED IN THE OVER-THE-COUNTER MARKET SHALL NOT
CONSTITUTE A BREACH OF THIS SECTION 7(A).


 


(B)           AGREEMENT NOT TO SOLICIT. DURING EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND FOR A PERIOD OF 12 CONSECUTIVE MONTHS FROM AND AFTER THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT, WHETHER SUCH TERMINATION IS WITH OR WITHOUT CAUSE, OR
IS AT THE INSTANCE OF EXECUTIVE OR THE COMPANY, EXECUTIVE WILL NOT, DIRECTLY OR
INDIRECTLY, IN ANY MANNER OR CAPACITY INCLUDING WITHOUT LIMITATION AS A
PROPRIETOR, PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE,
MEMBER OF ANY ASSOCIATION, CONSULTANT, OR OTHERWISE, SOLICIT, REQUEST, ADVISE,
OR INDUCE ANY CURRENT OR POTENTIAL CUSTOMER, SUPPLIER, VENDOR OR OTHER BUSINESS
CONTACT OF THE COMPANY TO CANCEL, CURTAIL, OR OTHERWISE CHANGE ITS RELATIONSHIP
ADVERSELY TO THE COMPANY,


 

4

--------------------------------------------------------------------------------


 


OR INTERFERE IN ANY MANNER WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY OF
ITS CUSTOMERS, SUPPLIERS, VENDORS OR OTHER BUSINESS CONTACTS.


 


(C)           MODIFICATION.  IF THE DURATION OF, THE SCOPE OF, OR ANY BUSINESS
ACTIVITY COVERED BY, ANY PROVISION OF THIS SECTION 7 EXCEEDS THAT WHICH IS VALID
AND ENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION WILL BE CONSTRUED TO COVER
ONLY THAT DURATION, SCOPE, OR ACTIVITY THAT IS DETERMINED TO BE VALID AND
ENFORCEABLE.  EXECUTIVE HEREBY ACKNOWLEDGES THAT THIS SECTION 7 WILL BE
CONSTRUED SO THAT ITS PROVISIONS ARE VALID AND ENFORCEABLE TO THE MAXIMUM
EXTENT, NOT EXCEEDING ITS EXPRESS TERMS, POSSIBLE UNDER APPLICABLE LAW.


 


(D)           NO ADEQUATE REMEDY AT LAW.  EXECUTIVE HEREBY ACKNOWLEDGES THAT THE
PROVISIONS OF THIS SECTION 7 ARE REASONABLE AND NECESSARY TO PROTECT THE
LEGITIMATE INTERESTS OF THE COMPANY AND THAT ANY VIOLATION OF THIS SECTION 7 BY
EXECUTIVE WILL CAUSE SUBSTANTIAL AND IRREPARABLE HARM TO THE COMPANY TO SUCH AN
EXTENT THAT MONETARY DAMAGES ALONE WOULD BE AN INADEQUATE REMEDY THEREFOR. 
ACCORDINGLY, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH OF ANY SUCH
PROVISIONS, THE COMPANY WILL, IN ADDITION TO ANY OTHER REMEDIES IT MAY HAVE, BE
ENTITLED TO INJUNCTIVE AND OTHER EQUITABLE RELIEF TO ENFORCE SUCH PROVISIONS,
AND SUCH RELIEF MAY BE GRANTED WITHOUT THE NECESSITY OF PROVING ACTUAL MONETARY
DAMAGES.


 


8.             TERMINATION OF EMPLOYMENT.


 


(A)           EXECUTIVE’S EMPLOYMENT WITH THE COMPANY UNDER THIS AGREEMENT WILL
TERMINATE UPON:


 


(I)            THE COMPANY PROVIDING WRITTEN NOTICE TO EXECUTIVE OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, EFFECTIVE AS OF THE DATE STATED IN SUCH
NOTICE;


 


(II)           THE COMPANY’S RECEIPT OF EXECUTIVE’S WRITTEN RESIGNATION FROM THE
COMPANY, EFFECTIVE NOT EARLIER THAN 30 DAYS AFTER DELIVERY OF SUCH WRITTEN
NOTICE OF RESIGNATION, PROVIDED THAT THE BOARD MAY WAIVE SUCH NOTICE OR RELIEVE
EXECUTIVE OF EXECUTIVE’S DUTIES DURING SUCH NOTICE PERIOD;


 


(III)          EXECUTIVE’S DISABILITY; OR


 


(IV)          EXECUTIVE’S DEATH.


 


(B)           THE DATE UPON WHICH EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY IS EFFECTIVE IS THE “TERMINATION DATE.”  FOR PURPOSES OF SECTION 9 OF
THIS AGREEMENT ONLY, THE TERMINATION DATE SHALL MEAN THE DATE ON WHICH A
“SEPARATION FROM SERVICE” HAS OCCURRED FOR PURPOSES OF SECTION 409A OF THE
INTERNAL REVENUE CODE AND THE REGULATIONS AND GUIDANCE THEREUNDER (THE “CODE”).


 

9.             PAYMENT UPON INVOLUNTARY TERMINATION WITHOUT CAUSE.  If
Executive’s employment with the Company is terminated involuntarily at the
initiative of the Company without Cause (as defined in Section 12 below), then,
in addition to such Base Salary and any other compensation that has been earned
but not paid to Executive as of the Termination

 

5

--------------------------------------------------------------------------------


 

Date, the Company shall, subject to the conditions in Section 10, pay to
Executive (A) all Base Salary and the Bonus Plan payment set forth in
Section 3(b) above that would have been paid to Executive had Executive remained
employed by the Company for the remainder of the Term, regardless of when such
Base Salary or Bonus Plan payments would have been paid; (B) the Bonus Plan
payment that would have been paid to Executive in accordance with the terms and
conditions of the Bonus Plan for the year in which Executive was terminated, to
be paid at its regularly scheduled time; and (C) if the Bonus Plan payment
criteria for the Executive were not established for a fiscal year during the
Term at the time of Executive’s termination, the target Bonus Plan payment set
forth in Section 3(b) above that would have been paid to Executive had Executive
remained employed by the Company for the remainder of the Term, regardless of
when such Bonus Plan payments would have been paid.  Such amounts, other than
those listed in (B), shall be due and payable to Executive in full as soon as
administratively practicable following the Termination Date and Executive’s
satisfaction of the conditions in Section 10, but in no case later than 2½
months after the Termination Date. In addition, if Executive’s employment with
the Company is terminated involuntarily at the initiative of the Company without
Cause (as defined in Section 12 below), then, all unvested Company stock options
held by the Executive that would have vested during the Term will immediately
vest and all vested stock options held by Executive (including those vesting
upon termination) will be and remain exercisable until the one year anniversary
of the expiration of the Term.  For the purpose of this Agreement, a
reassignment of Executive’s duties shall not constitute a termination hereunder.

 

10.           CONDITIONS.  Notwithstanding anything above to the contrary, the
Company will not be obligated to make any payments to Executive under Section 9
hereof unless (a) Executive has signed a release of claims in favor of the
Company and its affiliates and related entities, and their directors, officers,
insurers, employees and agents, in a form prescribed by the Company; and (b) all
applicable rescission periods provided by law for releases of claims shall have
expired and Executive shall have signed and not rescinded the release of claims.

 


11.           OTHER TERMINATION.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED:


 


(A)            BY REASON OF EXECUTIVE’S ABANDONMENT OF EXECUTIVE’S EMPLOYMENT OR
RESIGNATION FROM EMPLOYMENT FOR ANY REASON;


 


(B)            BY REASON OF TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY
FOR CAUSE; OR


 

(c)           upon death or Disability,

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such Base Salary and any other
compensation that has been earned but not paid to Executive as of the
Termination Date, payable pursuant to the Company’s normal payroll practices and
procedures and as provided under any applicable plans or programs.

 

6

--------------------------------------------------------------------------------


 

12.           DEFINITIONS.

 


(A)           CAUSE.  “CAUSE” HEREUNDER MEANS:


 


(I)            EXECUTIVE’S CONVICTION OF ANY ACT CONSTITUTING A FELONY;


 


(II)           GROSS MISCONDUCT OR ANY ACT OF FRAUD BY EXECUTIVE RELATED TO OR
CONNECTED WITH EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR OTHERWISE LIKELY TO
CAUSE MATERIAL HARM TO THE COMPANY;


 


(III)          A MATERIAL VIOLATION BY EXECUTIVE OF THE COMPANY’S POLICIES OR
CODES OF CONDUCT; OR


 


(IV)          THE WILLFUL OR MATERIAL BREACH OF THIS AGREEMENT BY EXECUTIVE.


 

(b)           Disability.  “Disability” hereunder means any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Executive to be unable to perform
the duties of Executive’s position of employment or any substantially similar
position of employment.

 

13.           OTHER POST-TERMINATION OBLIGATIONS.

 


(A)           OTHER OBLIGATIONS. IN THE EVENT OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT, THE SOLE OBLIGATION OF THE COMPANY UNDER THIS AGREEMENT WILL BE ITS
OBLIGATION TO MAKE THE PAYMENTS CALLED FOR BY SECTIONS 9 OR 11 HEREOF, AS THE
CASE MAY BE, AND THE COMPANY WILL HAVE NO OTHER OBLIGATION TO EXECUTIVE OR TO
EXECUTIVE’S BENEFICIARY OR EXECUTIVE’S ESTATE, EXCEPT AS OTHERWISE PROVIDED BY
LAW OR BY THE TERMS OF ANY EMPLOYEE BENEFIT PLANS OR PROGRAMS, OR OF ANY
INCENTIVE COMPENSATION OR STOCK OWNERSHIP PLANS, THEN MAINTAINED BY THE COMPANY
IN WHICH EXECUTIVE PARTICIPATES.


 


(B)           IMMEDIATELY UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY FOR ANY REASON, EXECUTIVE WILL RESIGN ALL POSITIONS THEN HELD AS A
DIRECTOR OR OFFICER OF THE COMPANY AND OF ANY SUBSIDIARY, PARENT OR AFFILIATED
ENTITY OF THE COMPANY.


 

(c)           Upon termination of Executive’s employment with the Company,
Executive shall promptly deliver to the Company any and all Company records and
any and all Company property in Executive’s possession or under Executive’s
control, including without limitation manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, printouts, computer disks, flash
drives or other digital storage media, source codes, data, tables or
calculations and all copies thereof, documents that in whole or in part contain
any trade secrets or confidential, proprietary or other secret information of
the Company and all copies thereof, and keys, access cards, access codes,
passwords, credit cards, personal computers, handheld personal computers or
other digital devices, telephones and other electronic equipment belonging to
the Company.

 

7

--------------------------------------------------------------------------------


 

(d)           Following termination of Executive’s employment with the Company
for any reason, Executive will, upon reasonable request of the Company or its
designee, cooperate with the Company in connection with the transition of
Executive’s duties and responsibilities for the Company; consult with the
Company regarding business matters that Executive was directly and substantially
involved with while employed by the Company; and be reasonably available, with
or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that Executive
then has or may have knowledge of by virtue of Executive’s employment by or
service to the Company or any related entity.

 

(e)           Executive will not malign, defame or disparage the reputation,
character, image, products or services of the Company, or the reputation or
character of the Company’s directors, officers, employees or agents, provided
that nothing in this Section 13(a) shall be construed to limit or restrict
Executive from taking any action that Executive in good faith reasonably
believes is necessary to fulfill Executive’s fiduciary obligations to the
Company, or from providing truthful information in connection with any legal
proceeding, government investigation or other legal matter.

 

14.           LIABILITY INSURANCE AND INDEMNIFICATION.  The Company shall
maintain directors’ and officers’ liability insurance for Executive while
Executive is employed under this Agreement and thereafter at a level equivalent
to the level provided for other current and former officers of the Company.  The
indemnification agreement previously entered into by Executive and Company shall
remain in full force and effect.

 

15.           MISCELLANEOUS.

 

(a)           Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.

 

(b)           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A(a)(2), (3) and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.

 


(C)           GOVERNING LAW.  ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, APPLICATION, VALIDITY, AND ENFORCEMENT OF THIS AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE, WHETHER OF THE STATE OF COLORADO OR
ANY OTHER JURISDICTION, THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF COLORADO.


 


(D)           JURISDICTION AND VENUE.  EXCEPT FOR DISPUTES TO BE RESOLVED BY
ARBITRATION AS PROVIDED IN SECTION 15(E), EXECUTIVE AND THE COMPANY CONSENT TO
JURISDICTION OF THE COURTS OF THE STATE OF COLORADO AND/OR THE UNITED STATES
DISTRICT COURT, DISTRICT OF COLORADO FOR THE PURPOSE OF RESOLVING ALL ISSUES OF
LAW, EQUITY, OR FACT ARISING OUT OF OR IN CONNECTION WITH


 

8

--------------------------------------------------------------------------------



 


THIS AGREEMENT.  EXCEPT FOR DISPUTES TO BE RESOLVED BY ARBITRATION AS PROVIDED
IN SECTION 15(E), ANY ACTION INVOLVING CLAIMS OF A BREACH OF THIS AGREEMENT MUST
BE BROUGHT IN SUCH COURTS.  EACH PARTY CONSENTS TO PERSONAL JURISDICTION OVER
SUCH PARTY IN THE STATE AND/OR FEDERAL COURTS OF COLORADO AND HEREBY WAIVES ANY
DEFENSE OF LACK OF PERSONAL JURISDICTION.  VENUE, FOR THE PURPOSE OF ALL SUCH
SUITS, WILL BE IN DENVER COUNTY, STATE OF COLORADO.


 

(e)           Waiver of Jury Trial; Arbitration.  To the extent permitted by
law, Executive and the Company waive any and all rights to a jury trial with
respect to any dispute arising out of or relating to this Agreement.  Except for
disputes arising under Sections 4, 5, 6, 7 or 13 hereof, all disputes involving
the interpretation, construction, application or alleged breach of this
Agreement and all disputes relating to the termination of Executive’s employment
with the Company shall be submitted to final and binding arbitration in Denver,
Colorado.  The arbitrator shall be selected and the arbitration shall be
conducted pursuant to the then most recent Employment Dispute Resolution
Rules of the American Arbitration Association.  The decision of the arbitrator
shall be final and binding, and any court of competent jurisdiction may enter
judgment upon the award.  All fees and expenses of the arbitrator shall be paid
by the Company.  The arbitrator shall have jurisdiction and authority to
interpret and apply the provisions of this Agreement and relevant federal, state
and local laws, rules and regulations insofar as necessary to the determination
of the dispute and to remedy any breaches of the Agreement and/or violations of
applicable laws, but shall not have jurisdiction or authority to alter in any
way the provisions of this Agreement.  The arbitrator shall have the authority
to award attorneys’ fees and costs to the prevailing party but shall not have
the authority to award the fees and expenses of the arbitrator to the prevailing
party.  The parties hereby agree that this arbitration provision shall be in
lieu of any requirement that either party exhausts such party’s administrative
remedies under federal, state or local law.

 


(F)            ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
OF THE PARTIES RELATING TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO SUCH SUBJECT
MATTER, OTHER THAN THE INDEMNIFICATION AGREEMENT REFERENCED IN SECTION 14 ABOVE
AND AGREEMENTS RELATING TO STOCK OPTIONS GRANTED BEFORE THE DATE HEREOF, AND THE
PARTIES HERETO HAVE MADE NO AGREEMENTS, REPRESENTATIONS, OR WARRANTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT THAT ARE NOT SET FORTH IN THIS
AGREEMENT. IN ADDITION, EXECUTIVE’S OBLIGATIONS SHALL REMAIN UNDER ANY PRIOR
AGREEMENTS BETWEEN EXECUTIVE AND COMPANY RELATING TO CONFIDENTIAL INFORMATION
AND INVENTION.


 


(G)           NO VIOLATION OF OTHER AGREEMENTS.  EXECUTIVE HEREBY REPRESENTS AND
AGREES THAT NEITHER (I) EXECUTIVE’S ENTERING INTO THIS AGREEMENT NOR
(II) EXECUTIVE’S CARRYING OUT THE PROVISIONS OF THIS AGREEMENT, WILL VIOLATE ANY
OTHER AGREEMENT (ORAL, WRITTEN, OR OTHER) TO WHICH EXECUTIVE IS A PARTY OR BY
WHICH EXECUTIVE IS BOUND.


 

(h)           Assignment.  This Agreement shall not be assignable, in whole or
in party, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign or delegate all
or any portion of its rights and obligations under this Agreement to any
corporation or other business entity (i) with which the Company may merge or
consolidate, (ii) to which the Company may sell or transfer all or substantially
all of its assets or capital stock, or (iii) of which 50% or more of the capital
stock or

 

9

--------------------------------------------------------------------------------


 

the voting control is owned, directly or indirectly, by the Company or which is
under common ownership or control with the Company.  Any such current or future
successor, parent, affiliate or other joint venture partner to which any right
or obligation has been assigned or delegated shall be deemed to be the “Company”
for purposes of such rights or obligations of this Agreement.

 


(I)            AMENDMENTS.  NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT WILL
BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.


 


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY FACSIMILE
SIGNATURE AND IN ANY NUMBER OF COUNTERPARTS, AND SUCH COUNTERPARTS EXECUTED AND
DELIVERED, EACH AS AN ORIGINAL, WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


(K)           SEVERABILITY.  SUBJECT TO SECTION 7(D) HEREOF, TO THE EXTENT THAT
ANY PORTION OF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID OR UNENFORCEABLE,
IT WILL BE CONSIDERED DELETED HEREFROM AND THE REMAINDER OF SUCH PROVISION AND
OF THIS AGREEMENT WILL BE UNAFFECTED AND WILL CONTINUE IN FULL FORCE AND EFFECT.


 

(l)            Survival.  The provisions of this Agreement that by their terms
or implication extend beyond the Termination Date, including without limitation
Sections 4, 6, 7, 13, 14, and 15 of this Agreement, shall survive the
termination of Executive’s employment with the Company for any reason.

 


(M)          CAPTIONS AND HEADINGS.  THE CAPTIONS AND PARAGRAPH HEADINGS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF THE PROVISIONS
HEREOF.


 

(n)           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) delivered personally; (ii) sent by facsimile or other similar electronic
device with confirmation; (iii) delivered by reliable overnight courier; or
(iv) three business days after being sent by registered or certified mail,
postage prepaid, and in the case of (iii) and (iv) addressed as follows:

 

If to the Company:

6328 Monarch Park Place,

 

 

Niwot, Colorado 80503

 

 

Attention: Chief Executive Officer

 

 

 

 

If to Executive:

 

 

 

[latest address on file with the Company]

 

 

Executive and the Company have executed this Agreement effective as of the date
set forth in the first paragraph.

 

10

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

CROCS, INC.

 

 

 

 

 

By:

 /s/ Ronald Snyder

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

/s/ John McCarvel

 

John McCarvel

 

11

--------------------------------------------------------------------------------